Name: Regulation (EEC) No 532/75 of the Commission of 28 February 1975 concerning the recovery on exportation of aids granted in respect of skimmed-milk powder for use as feed and in respect of skimmed-milk processed into compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 56/20 Official Journal of the European Communities 3 . 3 . 75 REGULATION (EEC) No 532/75 OF THE COMMISSION of 28 February 1975 concerning the recovery on exportation of aids granted in respect of skimmed-milk powder for use as feed and in respect of skimmed milk processed into compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC) No 804/68 ( x ) of 27 June 1968 on the common organiz ­ ation of the market in milk and milk products, as last amended by Regulation (EEC) No 465/75 (2), and in particular Article 10 (3 ) thereof; Whereas the second subparagraph of Article 2 ( 1 ) of Council Regulation (EEC) No 986/68 (3 ) of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed, as last amended by Regulation (EEC) No 472/ 75 (4 ), provides that where skimmed milk or skim ­ med-milk powder is exported in the form of denatured skimmed-milk powder or compound feedingstuffs any aid paid out in respect thereof is to be recovered; whereas to that end an amount equal to the amount of the aid is to be charged at the time of exportation ; whereas the amounts to be so charged and the administrative procedure to be followed in such case were fixed by Commission Regulation (EEC) No 757/71 ( 5 ) of 7 April 1971 on special rules for granting aid for exports of skim ­ med-milk powder for use as feed and skimmed milk processed into compound feedingstuffs, as last amended by Regulation (EEC) No 2637/74 ( 6); Whereas the amounts to be recovered should be brought into line with the aids payable with effect from 3 March 1975, account being taken also of the fact that by reason of the new definitions of skim ­ med milk and skimmed-milk powder, as originally defined in Article 1 (c) and (d) of Regulation (EEC) No 986/68 , the list of products coming within the scope of the abovementioned Regulations has been extended; whereas, it is , however, necessary to ensure that the new amounts chargeable are not levied on products in respect of which no aid or aid at the previous lower rate was paid ; Whereas the administrative procedure for the recovery of aid at the time of exportation should be simplified and the provisions of Article 1 (2) of Regulation (EEC) No 757/71 specified in greater detail ; Whereas in the interests of clarity it is desirable to replace the entire text of Regulation (EEC) No 757/71 by a new text ; Whereas the Management Committee for Milk and Milk Products , has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . The proportionate amount of the aid to be recovered under the second subparagraph of Article 2 ( 1 ) of Regulation (EEC) No 986/68 shall be as shown in the Annex to this Regulation . 2 . Such amount shall not, however, be charged in respect of skimmed milk or skimmed-milk powder exported in the form of any product shown in the Annex where, by reason of the fact that such milk or milk powder did not comply with the require ­ ments of Regulation (EEC) No 990/72 ( 7 ), as last amended by Regulation (EEC) No 453/73 (8 ), no aid as provided for in Article 10 ( 1 ) of Regulation (EEC) No 804/68 was granted . Member States shall take all measures necessary to verify in cases where application of the preceding subparagraph is sought that no aid was in fact paidH OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 52, 28 . 2 . 1975 , p. 8 . (3 ) OJ No L 169, 18 . 7. 1968 , p. 4 . (4 ) OJ No L 52, 28 . 2 . 1975, p. 22 . (5 ) OJ No L 83 , 8 . 4 . 1971 , p. 53 . ( 8 ) OJ No L 281 , 18 . 10 . 1974, p. 29 . (7 ) OJ No L 115 , 17 . 5 . 1972, p. 1 . (8 ) OJ No L 53 , 26. 2 . 1973 , p. 4 . 3 . 3 . 75 Official Journal of the European Communities No L 56/21 in respect of the skimmed milk or skimmed-milk powder concerned. Article 2 1 . For the purposes of Article 1 , completion of customs formalities as referred to in ( b ) of the second subparagraph of Article 9 (3 ) of Regulation (EEC ) No 193/75 (*) shall in respect of products shown in the Annex be subject to the production of a certi ­ ficate issued by the competent agency specified in Article 4 ( 1 ) of Regulation (EEC) No 986/68 of the Member State on whose territory the formalities are completed or by another agency appointed by the Member State in question . This certificate shall certify, as the case may be :  that the said agency in question has collected the amount to be recovered under Article 1 ( 1 ) in respect of the products in question ; or  that in virtue of Article 1 (2) no such amount is due in respect of the products in question . 2 . The certificate required under paragraph 1 shall include, in particular :  a description of the product,  a break-down of the quantities involved,  details of the amount recovered or a statement of reasons why no such amount has been levied on the export. 3 . A certificate as required under paragraph 1 shall be valid for a period of 30 days calculated from the date on which it is issued . Article 3 1 . Movement within the Community of products shown in the Annex hereto shall be subject to the conditions set out in Regulation (EEC) No 1279/ 71 (2 ), as last amended by Regulation (EEC) No 3227/74 (3 ). 2 . A security shall be given in respect of all prod ­ ucts shown in the Annex moving as provided in Article 4a or 4b of Regulation (EEC) No 1279/71 in order to ensure that if the product in question does not re-enter the Community the amount chargeable under Article 1 is recovered . The security shall be released, in proportion to the quantities in respect of which such proof is furnished, as soon as it has been established in the Member State of dispatch by the inspection of Community transit documents that the product has re-entered the Community. 3 . Where a product shown in the Annex is placed under the procedure provided for in Regulation (EEC) No 304/71 (4 ), as amended by the Act of Accession ( 5 ), for carriage to a station of destination within the territory of the Community, the office of departure may not authorize any variation of the contract of carriage which would enable carriage to end outside the Community unless the consignor has produced a certificate as specified in Article 2 . Article 4 1 . With effect from 3 March 1975 the Annex to Regulation (EEC) No 757/71 is replaced by the Annex to this Regulation . However, in the case of skimmed milk and skimmed ­ milk powder in respect of which proof is furnished that no aid or aid at the rate operative before 3 March 1975 has been paid, the amounts to be col ­ lected shall be the amounts chargeable before that date . 2 . Regulation (EEC) No 757/71 , with the exception of the Annex thereto, is repealed with effect from 1 May 1975 . 3 . Articles 1 to 3 of this Regulation shall apply with effect from 1 May 1975 . Article 5 This Regulation shall enter into force on 3 March 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1975 . For the Commission P. J. LARDINOIS Member of the Commission (!) OJ No L 25 , 31 . 1 . 1975 , p. 10. (2 ) OJ No L 133 , 19 . 6. 1971 , p. 32. (4) OJ No L 35 , 12. 2 . 1971 , p. 31 . 5 ) OJ No L 73 , 27. 3 . 1972, p. 14.( 3 ) OJ No L 342, 21 . 12 . 1974, p . 30 . No L 56/22 Official Journal of the European Communities 3 . 3 . 75 ANNEX CCT heading No Description of goods Amount to be charged in u.a. /100 kg ex 04.02 A II ex 04.02 B I Milk in powder or granules (with or without added sugar) of a fat content not exceeding 11% by weight, denatured in accordance with the provisions of Article 2 of Regulation (EEC) No 990/72 35.59 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : B. Other, containing starch , glucose , or glucose syrup falling within subheadings 17.02 B and 17.05 B and milk products : I. Containing starch or glucose syrup : a) Containing no starch or containing 10 % or less by weight of starch : ex 1 . Containing less than 10% by weight of milk products : aa) Containing no milk powder (*) 0 bb ) Containing less than 10 % by weight of milk powder (*) 3.29 2. Containing 10% or more but less than 50% by weight of milk products : aa) Containing no milk powder (*) 0 bb) Containing : ( 11 ) less than 30% 10.59 (22) not less than 30% 17-89 by weight of milk powder (*) 3 . Containing 50% or more but less than 75% by weight of milk products : aa) Containing no milk powder (*) 0 bb) Containing : ( 11 ) less than 30 % 10-59 (22) not less than 30% but less than 40% 12-78 (33 ) not less than 40% but less than 50% 16-43 (44) not less than 50% but less than 60 % 20-08 (55 ) not less than 60 % but less than 70% (66 ) not less than 70 % 23.73 26.46 by weight of milk powder (*) 4 . Containing 75 % or more by weight of milk products : aa) Containing no milk powder (*) 0 bb) Containing : ( 11 ) less than 30% 10-59 (22) not less than 30 % but less than 40% 12.78 (33 ) not less than 40% but less than 50% 16-43 (44) not less than 50 % but less than 60 % 20.08 (55 ) not less than 60% but less than 70 % 23.73 (66 ) not less than 70 % but less than 75 % 26-46 (77) not less than 75% but less than 80 % 28.29 ( 88 ) not less than 80 % 29.20 by weight of milk powder (*) b) Containing more than 10% but not more than 30% by weight of starch : 3 . 3 . 75 Official Journal of the European Communities No L 56/23 CCT heading No Description of goods Amount to be charged in u.a./100 kg 23.07 ex 1 . Containing less than 10% by weight of milk products : (cont'd) aa) Containing no milk powder (*) 0 bb ) Containing less than 10 % by weight of milk powder (*) 3-29 2 . Containing 10 % or more but less than 50% by weight of milk products : I aa) Containing no milk powder (*) 0 bb) Containing : ( 11 ) less than 30 % 10.59 (22) not less than 30 % 17.89 I by weight of milk powder (*) 3 . Containing 50% or more by weight of milk products : aa) Containing no milk powder (*) 0 bb) Containing : ( 11 ) less than 60 % 20.08 (22) not less than 60 % 29.20 by weight of milk powder (*) c ) Containing more than 30 % by weight of starch : ex 1 . Containing less than 10 % by weight of milk products : aa) Containing no milk powder (*) 0 bb) Containing less than 10% by weight of milk powder (*) 3.29 2. Containing 10 % or more but less than 50 % by weight of milk products : aa) Containing no milk powder (*) 0 bb) Containing : I ( 11 ) less than 30 % 10.59 (22) not less than 30% 17.89 by weight of milk powder (*) 3 . Containing 50% or more by weight of milk products : I aa) Containing no milk powder (*) 0 bb ) Containing : ( 11 ) less than 60 % 20.08 (22) not less than 60 % 23-73 by weight of milk powder (*) I II . Containing no starch or glucose syrup , but containing milk products : I a) Containing no milk powder (*) 0 b) Other 29.20 (*) For the purposes of this Regulation, 'milk powder ' means a product falling within subheadings 04.02 A II b) 1 or 04.02 A II b) 2 , having a fat content, by weight, not exceeding 11 % .